Citation Nr: 0946052	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  08-34 865	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for chronic lymphocytic 
leukemia (CLL) as due to exposure to herbicides, for purposes 
of retroactive benefits.



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from August 1950 to August 
1972.  He died in July 2005, and the appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the RO in Philadelphia, 
Pennsylvania.  After the decision was entered, the case was 
transferred to the jurisdiction of the RO in Columbia, South 
Carolina.

Throughout the course of the present appeal, the appellant 
(through her daughter) has requested review of a 1996 rating 
decision that denied multiple claims for service connection.  
She argues that a VA representative misinformed the Veteran 
of his rights.

VA rating decisions which are not timely appealed are 
considered final and binding in the absence of a showing of 
clear and unmistakable error (CUE).  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105(a) (2009).  CUE is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or law, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  See, e.g., Bustos v. West, 179 
F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 120 S. Ct. 
405 (1999); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

To establish CUE, a claimant must show either that the 
correct facts, actually or constructively of record at the 
time of the prior adjudication, were not before the 
adjudicator, or that the statutory or regulatory provisions 
extant at the time were incorrectly applied.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313 (1992); Bell v. Derwinski, 2 Vet. App. 
611, 612-13 (1992).  Mere disagreement as to how the facts 
were weighed or evaluated is not CUE.  Eddy v. Brown, 9 Vet. 
App. 52, 57 (1996).  Neither is VA's breach of the duty to 
assist.  Cook v. Principi, 318 F.3d 1334, 1341 (Fed. Cir. 
2002).

The matter of whether the RO committed CUE in a 1996 rating 
decision has not been developed for appellate review.  To the 
extent the appellant wishes to pursue such a claim, she 
should notify the RO, taking into account the aforementioned 
pleading requirements.  

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).


FINDING OF FACT

The Veteran died in July 2005; he was never diagnosed with 
CLL.


CONCLUSION OF LAW

Service connection for CLL for the purposes of retroactive 
benefits is not warranted.  38 U.S.C.A. §§ 1110, 1116, 1131, 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the result of a class action lawsuit brought by veterans 
of the Vietnam War and their survivors, the United States 
District Court for the Northern District of California 
(District Court), in a May 1989 decision, invalidated the VA 
regulation then in effect for adjudicating claims based on 
Agent Orange exposure, 38 C.F.R. § 3.311a(d) (1989).  The 
District Court also voided all benefits denials that had been 
made under that section of the regulation.  See Nehmer v. 
United States Veterans' Administration, 712 F. Supp. 1404 
(N.D. Cal. 1989).

Following the District Court's decision, the parties to the 
proceeding entered into a stipulation agreement governing 
VA's readjudication of all claims that had been denied under 
the invalidated regulation.  In August 2003, following the 
conclusion of subsequent proceedings in the District Court 
and the United States Court of Appeals for the Ninth Circuit 
(Ninth Circuit) (see Nehmer v. United States Veterans 
Administration, 32 F.Supp.2d 1175 (N.D. Cal. 1999) and Nehmer 
v. Veterans' Administration of the Government of the U.S., 
284 F.3d 1158 (9th Cir. 2002)), VA promulgated a regulation 
at 38 C.F.R. § 3.816 setting out the effective date rules for 
disability or death caused by conditions presumptively 
associated with herbicide exposure, as established in the 
Nehmer litigation.

CLL is not listed as a "covered herbicide disease" under 
38 C.F.R. § 3.816.  In April 2007, however, the Ninth Circuit 
affirmed a December 2005 decision of the District Court 
finding that the provisions of the stipulation agreement in 
Nehmer applied to disability and death claims based on CLL.  
See Nehmer v. United States Department of Veterans Affairs, 
494 F.3d 846 (9th Cir.2007).  The appellant is seeking 
retroactive benefits on that basis.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(now codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in her possession).
 
The United States Court of Appeals for Veterans Claims has 
held that the VCAA notice requirements apply generally to all 
five elements of a service connection claim; namely, (1) 
veteran status, (2) existence of a disability, (3) a 
connection between the veteran's service and the disability, 
(4) degree of disability, and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Ordinarily, notice with respect to each of these elements 
must be provided to the claimant prior to the initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ).  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of letters provided the appellant 
in July 2006 and May 2008, the AOJ informed the appellant of 
the information and evidence required to substantiate her 
claim and of her and VA's respective duties for obtaining the 
information and evidence.  She was also informed of the 
general manner in which ratings and effective dates are 
assigned for awards of disability benefits.  Although the 
totality of the notice was not provided until after the 
appellant's claim was initially adjudicated, the claim was 
subsequently re-adjudicated in an August 2008 statement of 
the case, thereby correcting any defect in the timing of the 
notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  No further corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion if 
the record does not otherwise contain sufficient competent 
medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The Veteran's service treatment records 
have been obtained, as have records of relevant post-service 
private medical treatment and records from the Social 
Security Administration.  No further medical opinion evidence 
is necessary, inasmuch as the record already contains 
sufficient competent medical evidence to decide the claim, 
and the appellant has not identified and/or provided releases 
for any other relevant evidence that exists and can be 
procured.  No additional development is required.

II.  The Merits of the Appeal

In order to obtain retroactive benefits under 38 C.F.R. 
§ 3.816 and Nehmer, a claimant must show, among other things, 
that service connection is warranted for the disability at 
issue.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  Under the law, in 
order for service connection to be granted, there must be 
competent evidence in the record which demonstrates that the 
veteran has (or had) the disability for which service 
connection is claimed.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007).

In the present case, the Board finds that the preponderance 
of the evidence is against the appellant's claim for service 
connection for CLL, for purposes of retroactive benefits.  
Although the appellant may believe that the Veteran had CLL, 
the record does not establish that she has the medical 
training necessary to offer a competent opinion on the 
matter.  As a result, her assertions in that regard cannot be 
accorded any probative weight.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay person is 
not competent to offer opinions that require medical 
knowledge).  The evidence shows that the Veteran suffered 
from a myriad of ailments prior to his death in July 2005, 
including myelofibrosis, Parkinson's disease, and non-
Hodgkin's lymphoma.  However, he was never diagnosed with 
CLL.  Absent competent evidence to show that the Veteran was 
diagnosed with CLL, the claim for retroactive benefits on 
that basis must be denied.


ORDER

The claim for service connection for CLL as due to exposure 
to herbicides, for purposes of retroactive benefits, is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


